 ROBERTS TOURSRobert's Tours, Inc. and ILWU Local 142.1 Case 37-CA-1365September 30, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on May 17, 1977, and anamended charge filed on May 24, 1977, by ILWULocal 142, herein called the Union, and duly servedon Robert's Tours, Inc., herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 20,issued a complaint on June 1, 1977, and anamendment to the complaint on July 18, 1977,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 14,1977, following a Board election in Case 37-RC-2302, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;2and that,commencing on or about May 13, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On June 21, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint andstating its affirmative defenses.On July 26, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment and memorandum in support thereof, withappendixes attached. Subsequently, on August 3,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowI Caption appears as amended on July 18, 1977.2 Official notice is taken of the record in the representation proceeding,Case 37-RC 2302, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Folletrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.I See Pittsburgh Plate Glass Co. v. N.LRB., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).4 Respondent filed a request under the Freedom of Information Act232 NLRB No. 97Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIt is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(aX5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3Respondent does not contend that there is newlydiscovered or previously unavailable evidence bear-ing on the issues raised in the representationproceeding. Rather, Respondent asserts that theBoard erred in rejecting its objections to the validityof the election based on the Regional Director'sreport and in refusing to allow Respondent theopportunity to view the records of the RegionalDirector's investigation.4Our review of the record, including the record inCase 37-RC-2302, discloses that in an election heldon October 20, 1976, pursuant to a Stipulation forCertification Upon Consent Election, the Union wassuccessful by a vote of 15 to 3, with 7 nondetermina-tive challenged ballots. Respondent thereafter filedtimely objections to conduct affecting the results ofthe election, alleging in substance that agents of theUnion engaged in electioneering along the line ofmarch to the polling place and maintained a list onwhich they checked off voters as they passed.After an investigation, the Regional Director onDecember 10, 1976, issued a report on objections inwhich she recommended that Respondent's objec-tions be overruled in their entirety as they did notraise substantial and material issues affecting theresults of the election. Respondent filed timelyexceptions and a brief in support in which itcontended that the Regional Director did not(FOIA), 5 U.S.C. Sec. 552, et seq., seeking to examine the RegionalDirector's files in Case 37-RC-2302. The Regional Director found therequested information to be privileged from disclosure under the exemp-tions in secs. 5 and 7(a), (c), and (d) of the FOIA. On appeal, the GeneralCounsel upheld the determination of the Regional Director. Respondent byletter requested the Board to find that it had made a timely request for theinformation and that the denial was prejudicial to its case. As Respondent isnot entitled to discovery or examination of witnesses in an investigation of arepresentation case, we find that it was not prejudiced by the denial of itsFOIA request. Texas Industries, Inc., et al. v. N. L R.B., 336 F.2d 128 (C.A. 5,1964).651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigate the objections fully and made materialerrors of law. Respondent requested that the electionbe set aside and a second election directed.On March 14, 1977, the Board issued a Decisionand Certification of Representative5in which, afterreviewing the record in light of the exceptions andbriefs, it adopted the findings and recommendationsof the Regional Director and certified the Union asthe exclusive bargaining representative of the em-ployees in the unit stipulated to be appropriate. In sodoing, the Board implicitly found that there were nomaterial or substantial issues warranting a hearing.It is well established that an evidentiary hearing isnot required in a representation proceeding unlessthere are material and substantial issues of fact.6Thecourts have not questioned the Board's use ofsummary judgment in cases where there are nomaterial or substantial issues of fact in which theBoard has decided issues relating to objectionswithout holding an evidentiary hearing.7All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRobert's Tours, Inc., a Hawaii corporation with itsprincipal place of business located in Lihue, Kauai,Hawaii, is engaged in the business of providing tourtransportation and services on the island of Kauai.During the past calendar year, Respondent's grossrevenues exceeded $500,000 and during that sameperiod it purchased and received goods and materialsvalued in excess of $50,000 from points locatedoutside the State of Hawaii. We find that Respon-dent is, and has been at all times material, anI Not reported in bound volumes of Board Decisions.6 Allied Foods, Inc., 189 NLRB 513 (1971), and cases cited in fn. 6therein.7 Amalgamated Clothing Workers of America [Winfield ManufacturingCompany, Inc.I v. N.LR.B., 424 F.2d 818 (C.A.D.C., 1970), and cases citedtherein.s Respondent contends that the April 7, 1977, letter from the Unionconstituted a new demand for recognition in a statewide unit rather than ademand for bargaining in the certified unit. The letter was sent to "Robert'semployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdic-tion.II. THE LABOR ORGANIZATION INVOLVEDILWU Local 142 is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time drivers andnarrators employed by the Respondent on theisland of Kauai; excluding washers, luggagepeople, mechanics, office clerical employees,confidential employees, professional employees,guards and supervisors as defined in the Act.2. The certificationOn October 20, 1976, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the ActingRegional Director for Region 20, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining representa-tive of the employees in said unit on March 14, 1977,and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 7, 1977, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit.8Commencingon or about May 13, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andHawaii Tours," which operates on four islands, rather than to "Robert'sTours, Inc." on the island of Kauai. It asks for certain information withrespect to "covered employees," along with general information aboutcompany policies and practices. Respondent's reply clearly indicates thatRespondent understood the letter to be a demand for bargaining in thecertified unit. Moreover, Respondent admitted in its answer that it has sinceMay 13, 1977, refused to recognize and bargain with the Union for theappropriate unit. We therefore find that the Union made a valid request forbargaining in the certified unit.652 ROBERTS TOURScontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceMay 13, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Robert's Tours, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. ILWU Local 142 is a labor organization withinthe meaning of Section 2(5) of the Act.3. All full-time and regular part-time drivers andnarrators of Respondent employed on the island ofKauai; excluding washers, luggage people, mechan-ics, office clerical employees, confidential employees,professional employees, guards and supervisors asdefined in the Act constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since March 14, 1977, the above-named labororganization has been the certified and exclusiverepresentative of all employees in the aforesaidappropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May 13, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Robert's Tours, Inc., Lihue, Kauai, Hawaii, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with ILWU Local 142 asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All full-time and regular part-time drivers andnarrators of the Respondent employed on theisland of Kauai; excluding washers, luggagepeople, mechanics, office clerical employees.confidential employees, professional employees,guards and supervisors, as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe right guaranteed them in Section 7 of the Act.653 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility in Lihue, Kauai, Hawaii,copies of the attached notice marked "Appendix."9Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with ILWULocal 142 as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time driversand narrators of the Respondent employedon the island of Kauai; excluding washers,luggage people, mechanics, office clericalemployees, confidential employees, profes-sional employees, guards and supervisors asdefined in the Act.ROBERT'S TOURS, INC.654